DETAILED ACTION
The amendment filed on 1-5-2021 is acknowledged. Claims 1-7, 9-15, 17-18, 20 and 22-24 are pending. Claims 7, 11-15, 17, 20 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-6, 9-10 and 18 are currently under examination.

Specification
The objection to the specification for the use of the multiple trademarks is maintained for reasons of record. Applicant’s amendment to the specification is noted but is insufficient to overcome the objection. For example, on paragraph [00145] refers to the products pVAX1, pCEP4 and pREP4, but are not properly notated or accompanied by generic terminology defining said products. Applicant has merely amended the specification to indicate that the company name “Invitrogen” is a tradename.
As outlined previously, the use of multiple trademarks has been noted in this application (see pages 20 and 51 for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
	It should be noted that the cited occurrences of improper use are only exemplary and Applicant should review the entire specification to correct any other improper use of trademarks.
Claim Objections Withdrawn
	The objection to claims 1-6 for reciting claim language drawn to non-elected inventions is withdrawn in light of the amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 1-2 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is withdrawn in light of the amendment thereto.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…wherein the nucleic acid molecule comprises at least one selected from the group consisting of…” is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action in the rejection of claims 3-5. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Applicant argues:
1.  The amended claims comply with the written description requirement.
2.  The specification provides written description for the instant claims because it teaches nucleic acid molecules comprising a nucleotide sequence as set forth in SEQ ID NO:s 1, 3 and 5 (or having 95% sequence identity thereto) or encoding an amino acid sequence comprising SEQ ID NO:2, 4 and 6 (or having 95% sequence identity thereto).
Applicant’s arguments have been fully considered and deemed non-persuasive.
	
With regard to Point 1, the amendment to the instant claims is insufficient to overcome the rejection as there is still no correlation between structure (sequence) and function (binding of an undefined OspA) as required by the written description requirements.
With regard to Point 2, the specification merely refers to variants of the DMab 319-44mod1 antibody in a prophetic sense but is silent with regard to what combination of CDRs and Fd regions essential for antibody binding, or which amino acids might be added, replaced or deleted so that the resulting antibody retains the binding specificity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the binding specificity of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of antibodies (and therefor the nucleic acids encoding them) to which the claims refer.

The instant claims are drawn to nucleic acids encoding antibodies that bind to an undefined OspA wherein said antibodies comprise the amino acid sequence with at least 95% sequence identity to SEQ ID NO:2 (and fragments thereof); are encoded by a nucleic acid an amino acid with at least 95% sequence identity to SEQ ID NO:1; have a heavy chain variable region having an amino acid sequence with at least 95% sequence identity to SEQ ID NO:4; have a heavy chain variable region encoded by a nucleic acid having at least 95% sequence identity to SEQ ID NO:3; comprise a light chain variable region having an amino acid sequence with at least 95% sequence identity to SEQ ID NO:6; or have a light chain variable region encoded by a nucleic acid having at least 95% sequence identity to SEQ ID NO:5.
The specification discloses a single antibody DMab 319-44mod1 that binds OspA and contains the recited sequence. This antibody (and hence the nucleic acid encoding it) meets the written description provision of 35 USC 112, first paragraph. However, the aforementioned claims are directed to encompass all antibody variants of SEQ ID NO:1 and SEQ ID NO:2 as well as any antibody that contain the recited heavy and light chains (and variants thereof). None of these antibodies meet the written description provision of 35 USC 112, first paragraph since the specification is silent as to what sequences (e.g. immunoepitopes and framework regions) are required for a given antibody to bind to a given OspA. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of antibodies, Applicant must adequately which combination of CDRs and Fd regions (e.g. heavy chain and light chain sequences) give rise to an antibody with the claimed immunological function. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of antibodies to which the claims are drawn, such as a correlation between the structure of the light and heavy chains and its recited function (antibody binding to OspA), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies. Moreover, the specification fails to disclose what combination of CDRs and Fd regions essential for antibody binding, or which amino acids might be added, replaced or deleted so that the resulting antibody retains the binding specificity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the binding specificity of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of antibodies to which the claims refer.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given antibody would necessarily bind to a given polypeptide. Moreover, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an "epitope" (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can bind to a given polypeptide can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes and framework regions, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of antibodies (and hence the nucleic acids encoding them).
While the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies.  For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA (see entire document [e.g., the abstract]). This unpredictability of single amino acid changes in an antibody is underscored by Winkler et al (J. Imm., 265:4505-4514, 2000) who teach that single amino acid changes in antibody side chains can result in unpredictable and substantial changes in antibody specificity; (see entire document [e.g., the abstract]). Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions at a site remote from the complementarity determining regions of the antigen-binding domain; (see entire document [e.g., the abstract]).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18 (see entire document [e.g., the abstract]) and Casadevall et al. (PNAS, Vol 109 No. 31, pages 12272-12273) underscores the importance of the framework regions with regard to antibody affinity and binding specificity.
Finally, describing antibodies by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of immunoepitopes (arrangement of immunoepitopes and CDRs and framework regions) is not deemed representative of the genus of antibodies to which the claims refer. Consequently, only nucleic acids encoding the 319-44mod1 antibody (i.e. the nucleic acid of SEQ ID NO:2), but not the full breadth of the claims meets the written description provision of 35 USC 112, first paragraph.

35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO 2016/025331 – IDS filed on 3-9-2020) for the reasons set forth in the previous Office action in the rejection of claims 1-2, 9-10 and 18.
Applicant argues:
1.  Wang et al. does not disclose nucleic acids with the claimed sequences or encoding the claimed sequences.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the claim language refers to multiple sequences within a given recited SEQ ID NO: (see rejections set forth below). Consequently, the rejected claims are not limited to any specific sequence but merely have to have two contiguous residues in common with the recited sequences and encode an anti-OspA antibody.
	
As outlined previously, Wang et al. disclose anti-OspA antibodies (see title and abstract) and that the antibodies can be raised against wild-type OspA (which comprises the 17 amino acid leader sequence)[see page 9, lines 7-8]. Wang et al. further disclose nucleic acids that encode said antibodies (see page 6, lines 11-12); and that said nucleic acids can be incorporated into vectors (see page 30, lines 15-24). Consequently, Wang et al. anticipates all the limitation of the rejected claims.

Claims 1-6, 9-10 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (WO 2016/025331 – IDS filed on 3-9-2020) for the reasons set forth in the previous Office action in the rejection of claims 1-2, 9-10 and 18.
Applicant argues:
1.  Wang et al. does not disclose nucleic acids with the claimed sequences or encoding the claimed sequences.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the claim language refers to multiple sequences within a given recited SEQ ID NO: (see rejections set forth below). Consequently, the rejected claims are not limited to any specific sequence but merely have to have two contiguous residues in common with the recited sequences and encode an anti-OspA antibody.
	As outlined previously, Wang et al. disclose anti-OspA antibodies (see title and abstract) and that the antibodies can be raised against wild-type OspA (which comprises the 17 amino acid leader sequence)[see page 9, lines 7-8]. Wang et al. further disclose nucleic acids that encode said antibodies (see page 6, lines 11-12); and that said nucleic acids can be incorporated into vectors (see page 30, lines 15-24). Consequently, Wang et al. anticipates all the limitation of the rejected claims.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claim 1 is rendered vague and indefinite by the use of the phrase “… a) a nucleotide sequence encoding an amino acid sequence as set forth in SEQ ID NO:4…”. The use of the article “an” suggests the claim encompasses multiple sequences within SEQ ID NO:4 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 1 is rendered vague and indefinite by the use of the phrase “… b) a nucleotide sequence encoding an amino acid sequence having at least 95% identity to an amino acid sequence as set forth in SEQ ID NO:4…”. The use of the article “an” suggests the claim encompasses multiple sequences within SEQ ID NO:4 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 1 is rendered vague and indefinite by the use of the phrase “… c) a nucleotide sequence as set forth in SEQ ID NO:3…”. The use of the article “a” suggests the claim encompasses multiple sequences within SEQ ID NO:3 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 1 is rendered vague and indefinite by the use of the phrase “… d) a nucleotide sequence having at least 95% identity to an amino acid sequence as set forth in SEQ ID NO:3…”. The use of the article “a” suggests the claim encompasses multiple sequences within SEQ ID NO:3 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 1 is rendered vague and indefinite by the use of the phrase “… a) a nucleotide sequence encoding an amino acid sequence as set forth in SEQ ID NO:6…”. The use of the article “an” suggests the claim encompasses multiple sequences within SEQ ID NO:6 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 1 is rendered vague and indefinite by the use of the phrase “… b) a nucleotide sequence encoding an amino acid sequence having at least 95% identity to an amino acid sequence as set forth in SEQ ID NO:6…”. The use of the article “an” suggests the claim encompasses multiple sequences within SEQ ID NO:6 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 1 is rendered vague and indefinite by the use of the phrase “… c) a nucleotide sequence as set forth in SEQ ID NO:5…”. The use of the article “a” suggests the claim encompasses multiple sequences within SEQ ID NO:5 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 1 is rendered vague and indefinite by the use of the phrase “… d) a nucleotide sequence having at least 95% identity to an amino acid sequence as set forth in SEQ ID NO:5…”. The use of the article “a” suggests the claim encompasses multiple sequences within SEQ ID NO:5 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 5 is rendered vague and indefinite by the use of the phrase “… a) a nucleotide sequence encoding an amino acid sequence as set forth in SEQ ID NO:4…”. The use of the article “an” suggests the claim encompasses multiple sequences within SEQ ID NO:4 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 5 is rendered vague and indefinite by the use of the phrase “… b) a nucleotide sequence encoding an amino acid sequence having at least 95% identity to an amino acid sequence as set forth in SEQ ID NO:4…”. The use of the article “an” suggests the claim encompasses multiple sequences within SEQ ID NO:4 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 5 is rendered vague and indefinite by the use of the phrase “… c) a nucleotide sequence as set forth in SEQ ID NO:3…”. The use of the article “a” suggests the claim encompasses multiple sequences within SEQ ID NO:3 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 5 is rendered vague and indefinite by the use of the phrase “… d) a nucleotide sequence having at least 95% identity to an amino acid sequence as set forth in SEQ ID NO:3…”. The use of the article “a” suggests the claim encompasses multiple sequences within SEQ ID NO:3 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 5 is rendered vague and indefinite by the use of the phrase “… e) a nucleotide sequence encoding an amino acid sequence as set forth in SEQ ID NO:6…”. The use of the article “an” suggests the claim encompasses multiple sequences within SEQ ID NO:6 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 5 is rendered vague and indefinite by the use of the phrase “… f) a nucleotide sequence encoding an amino acid sequence having at least 95% identity to an amino acid sequence as set forth in SEQ ID NO:6…”. The use of the article “an” suggests the claim encompasses multiple sequences within SEQ ID NO:6 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 5 is rendered vague and indefinite by the use of the phrase “… g) a nucleotide sequence as set forth in SEQ ID NO:5…”. The use of the article “a” suggests the claim encompasses multiple sequences within SEQ ID NO:5 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 5 is rendered vague and indefinite by the use of the phrase “… h) a nucleotide sequence having at least 95% identity to an amino acid sequence as set forth in SEQ ID NO:5…”. The use of the article “a” suggests the claim encompasses multiple sequences within SEQ ID NO:5 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.
Claim 6 is rendered vague and indefinite by the use of the phrase “…comprising a nucleotide sequence encoding an amino acid sequence as set forth in SEQ ID NO:2…”. The use of the article “an” suggests the claim encompasses multiple sequences within SEQ ID NO:2 and it is unclear what specific sequence is meant to be engendered by said phrase. Consequently, it is impossible to determine the metes and bounds of the claimed invention.

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 1, 2021